Examiner Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Kachmarik on 6/13/2022.

The application has been amended as follows: 
In the claims:

Amend Claim 1 as follows : A method for producing and applying a shape memory band of an orthodontic appliance, said shape memory band having a main direction X passing through the centers of the cross-sections of said shape memory band along the length of said shape memory band, said shape memory band being one piece, having a variation of a cross section according to the longitudinal position of said cross section, and comprising bonding zones configured in such a way as to exhibit a shape substantially identical to that of respective teeth, at least part of the shape memory band being made from a shape memory material, said method comprising the following steps:
 a) determining an orthodontic treatment suitable for moving the teeth of a patient in order to achieve a desired arrangement starting from an initial arrangement of said teeth; 
b) determining a set of forces to be exerted locally on said teeth, in a service position, in order to obtain said orthodontic treatment and determining the shape of the surface of the teeth to which bonding zones of said shape memory band are to be bonded; 
c) producing said shape memory band with a 3D printer, said shape memory material having an actual stable shape, the local cross section of said shape memory band being determined for the shape memory band to apply said forces when said shape memory band is in the service position and a memorized stable shape of said shape memory material, different than said actual stable shape, is active; 
said producing of said shape memory band being in such a way as to define bonding zones substantially identical to the surfaces of said teeth to which they are to be bonded, and 
rigidly bonding, with a bonding composite, the bonding zones to said surfaces of said teeth, 
wherein the variation of the cross section relates to one or more of: the contour of the cross section, , the nature of the shape memory material or any additional materials that define the cross section, and 
no portion representing more than 5% of the length of the band exhibiting a cross section that is constant.
	Amend claim 2 as follows: The method as claimed in claim 1, in which said variation also relates to the properties of the shape memory material or additional materials that define the cross section.
Amend claim 23 as follows: A method for producing and applying a shape memory band of an orthodontic appliance, said shape memory band having a main direction X passing through the centers of the cross-sections of said shape memory band along the length of said shape memory band, said shape memory band being one piece, having a variation of a cross section according to the longitudinal position of said cross section, and comprising bonding zones configured in such a way as to exhibit a shape substantially identical to that of respective teeth, 
at least part of the shape memory band being made from a shape memory material, said method comprising the following steps: 
a) determining an orthodontic treatment suitable for moving the teeth of a patient in order to achieve a desired arrangement starting from an initial arrangement of said teeth; 
b) determining a set of forces to be exerted locally on said teeth, in a service position, in order to obtain said orthodontic treatment and determining the shape of the surface of the teeth to which bonding zones of said shape memory band are to be bonded; 
c) producing said shape memory band with a 3D printer, said shape memory material having an actual stable shape, the local cross section of said shape memory band being determined for the shape memory band to apply said forces when said ; 
said memorized stable shape being activable with a temperature above a threshold temperature less than a patient's body temperature, 
said producing of said shape memory band being in such a way as to define bonding zones substantially identical to the surfaces of said teeth to which they are to be bonded, and 
the shape memory band being at a temperature below said threshold temperature, rigidly bonding, with a bonding composite, the bonding zones to said surfaces of said teeth, 
wherein the variation of the cross section relates to one or more of: the contour of the cross section, , shape memory material or any additional  materials that define the cross section, and 
no portion representing more than 5% of the length of the band exhibiting a cross section that is constant.
Allowable Subject Matter
Claims 1-4, 6-8, and 17-24 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a method for producing and applying a shape memory band of an orthodontic appliance, said shape memory band having a main direction X passing through the centers of the cross-sections of said shape memory band along the length of said shape memory band, said shape memory band being one piece, having a variation of a cross section according to the longitudinal position of said cross section, and comprising bonding zones configured in such a way as to exhibit a shape substantially identical to that of respective teeth, at least part of the shape memory band being made from a shape memory material, a) determining an orthodontic treatment suitable for moving the teeth of a patient in order to achieve a desired arrangement starting from an initial arrangement of said teeth, b) determining a set of forces to be exerted locally on said teeth, in a service position, in order to obtain said orthodontic treatment and determining the shape of the surface of the teeth to which bonding zones of said shape memory band are to be bonded, c) producing said shape memory band with a 3D printer, said shape memory material having an actual stable shape, the local cross section of said shape memory band being determined according for the shape memory band to apply said forces when said shape memory band is in the service position and a memorized stable shape of said shape memory material, different than said actual stable shape, is active, said producing of said shape memory band being in such a way as to define bonding zones substantially identical to the surfaces of said teeth to which they are to be bonded, and rigidly bonding, with a bonding composite, the bonding zones to said surfaces of said teeth, wherein the variation of the cross section relates to the contour of the cross section one or more of the angular position of the cross section about the main direction X of said shape memory band, to the nature of the material or materials that define the cross section, to the arrangement of the materials that define the cross section, no portion representing more than 5% of the length of the band exhibiting a cross section that is constant, in combination with all additionally recited claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772